Title: John Robertson to Thomas Jefferson, 27 July 1815
From: Robertson, John
To: Jefferson, Thomas


          Sir  July 27th 1815
          Since I saw you I have been informed that mr Willson intends continuing his School in milton for another year I do not think that the place could maintain  two schools and  that there may be no clashing of interest—I must for the present decline accepting the very generous offer You did me the honour to make of your house, offices, &c
          Be pleased to accept my hearty thanks, & believe me to be your most Humble & Obt Sert
          John Robertson
        